Exhibit 10.3


GUARANTEE




THIS GUARANTEE made as of  May 1, 2008, by CHDT CORPORATION, a
Florida corporation, with offices located at 350 Jim Moran Blvd., Deerfield
Beach, Florida 33442 (the "Guarantor" or the "Undersigned"), in favor of
STERLING NATIONAL BANK, a national banking association, having an office located
at 500 Seventh Avenue, New York, New York 10018 (hereinafter referred to as the
"Bank");


W I T N E S S E T H:


WHEREAS, CAPSTONE INDUSTRIES, INC. (the "Borrower" or "Debtor") is or will be
obligated to the Bank under any number of documents, agreements and instruments
(hereinafter referred to as the "Obligation Documents" or "Loan Documents")
requiring the payment of principal, interest and other sums as well as the
performance of obligations as more specifically set forth therein (hereinafter
referred to as the "Obligations"); and


WHEREAS, the Undersigned acknowledges that the Bank would not make extensions of
credit to the Borrower without the Undersigned guaranteeing, absolutely and
unconditionally, the payment and performance of all Obligations of the Borrower
owed or due to the Bank, and that this guarantee is a material inducement for
the Bank to make extensions of credit to the Borrower; and


WHEREAS, the Undersigned acknowledges that it will derive direct and indirect
benefits from extensions of credit by the Bank to the Borrower pursuant to the
Loan Documents;


NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the Undersigned hereby agrees as follows:


1.           Each Guarantor hereby absolutely, unconditionally, irrevocably, and
without limitation guarantees to the Bank the prompt and full payment and other
performance of all of the Obligations when each of such Obligations is due,
whether at a specific due date, at the stated maturity, by acceleration or
otherwise. The agreements and obligations of each Guarantor under this Guarantee
shall be continuing and shall remain in full force and effect until all of the
Borrower's Obligations to the Bank have been satisfied in full. The term
"Obligations" shall mean, in addition to the definition of Obligations in any of
the Loan Documents, all indebtedness, obligations and liabilities of Borrower to
Bank or any of its affiliates of every kind and description, direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, including any overdraft, whether for payment or performance, now existing
or hereafter arising, whether presently contemplated or not, regardless of how
the same arise, or by what instrument, agreement or book account, including, but
not limited to, all loans (including any loan modification, renewal or
extension), all indebtedness including any arising from any derivative
transactions, all

 
1

--------------------------------------------------------------------------------

 

undertakings to take or refrain from taking any action, all indebtedness,
liabilities or obligations owing from Borrower to others which Bank may have
obtained by purchase, negotiation, discount, assignment or otherwise; and all
interest, taxes, fees, charges, expenses and reasonable attorney's fees (whether
or not such attorney is a regularly salaried employee of Bank, any parent
corporation or any subsidiary or affiliate thereof, whether now existing or
hereafter created) chargeable to Borrower or incurred by Bank under this
Agreement, any of the other Loan Documents, or any other document or instrument
delivered in connection herewith or otherwise, whether or not arising out of or
related to extensions of credit made pursuant to the Loan Documents.


2.           The agreements and obligations of each Guarantor under this
Guarantee shall be absolute, unconditional and irrevocable, irrespective, by way
of example only, of the validity, legality or enforceability of the Obligation
Documents or any other document, in whole or in part, or of the existence, value
or condition of any collateral or other security for any or all of the
Obligations, or any other circumstance which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.


3.            This guarantee is a primary obligation of the Guarantor. The Bank
shall be under no obligation to proceed against the Borrower before proceeding
directly against any Guarantor. The Bank shall be under no obligation to proceed
against any or all collateral heretofore or hereafter given or granted to the
Bank to secure payment or performance of the Obligations before proceeding
directly against any Guarantor.


4.           The Bank may have received or may hereafter receive an interest or
lien in collateral as security for the Obligations of the Borrower. However, the
Bank shall not be required to proceed against the collateral before enforcing
this Guarantee. The Guarantor grants to the Bank full power, in its absolute and
uncontrolled discretion and without notice to the Guarantor, to deal in any
manner with the Obligations and the collateral, including, but without limiting
the generality of the foregoing, the following powers: (a) to consent to the
substitution, exchange, or release of all or any part of the collateral, whether
or not other collateral, other property or payment, if any, received by the Bank
upon such substitution, exchange, or release shall be of the same or different
character or value than the collateral so substituted, exchanged or released;
(b) in the event of the nonpayment when due, whether by acceleration or
otherwise, of any of the Obligations, or in the event of default in the
performance of any Obligation, to realize on the collateral or any part thereof,
as a whole or in such parcels or sub-divided interests or parts as the Bank may
elect, at any public or private sale or sales, without demand, advertisement or
notice of the time or place of sale or any adjournment thereof, each  Guarantor
hereby waiving any such demand, advertisement and notice to the fullest extent
permitted by law, or by foreclosure or otherwise, all as the Bank in its
absolute and uncontrolled discretion may deem proper, and to purchase all or any
part of the collateral for its own account at any such sale or foreclosure. The
Undersigned shall have no right of subrogation whatsoever with respect to the
Obligations or the collateral unless and until the Bank shall have received full
payment and performance of all the Obligations. The

 
2

--------------------------------------------------------------------------------

 

obligations of the Guarantor hereunder, and the rights of the Bank in the
collateral, shall not be released, discharged or in any way affected, nor shall
the Guarantor have any rights or defenses against the Bank, by reason of the
fact that any of the collateral may be subject to equities or defenses or claims
in favor of others or may be invalid or defective in any way, nor by reason of
the fact of the value or change therein of any of the collateral at any time,
nor by reason of the Bank taking or failing to take any action with respect to
the collateral including, but not limited to, preserving or protecting same, or
perfecting or maintaining perfection of any security interest or lien therein,
nor by reason of the  financial condition of the Borrower or any other party.


5.           Except as otherwise expressly set forth in this section, each
Guarantor hereby waives any and all notice of any kind or nature including, but
not limited to, the creation, renewal, extension or accrual of any of the
Obligations; notice of or proof of reliance by the Bank upon this Guarantee or
acceptance of this Guarantee; presentment for payment, demand, notice of
non-payment, notice of protest, protest, default by the Borrower of its
Obligations to the Bank or of the Obligation Documents, and all other notices to
which guarantors might otherwise be entitled, or which might be required by law
and required to be given by the Bank. Each Guarantor hereby waives any right to
seek from any court or authority the posting of a bond or security prior to the
exercise by the Bank of any remedy described herein or in the Obligation
Documents, the benefit of all valuation, appraisement and exemption laws, and
any right to demand or to have any marshaling of assets upon any power of sale
granted herein or by the Obligation Documents or pursuant to judicial
proceedings or upon any foreclosure or any enforcement of this Guarantee.


6.           The Bank may, without notice to or consent from any Guarantor (a)
extend the time for payment or otherwise modify the terms of payment or
performance of any Obligation guaranteed hereby; (b) release, settle or
compromise with any other Guarantor; (c) exercise or refrain from exercising any
rights with respect to the Borrower, any Guarantor or any collateral; (d) apply
any sums received by the Bank in connection with the Obligations in such manner
as shall be determined by the Bank; and (e) take or refrain from taking any
action authorized by the Obligation Documents or by law.


7.           Any one or more of the following acts or occurrences shall
constitute a Default under this Guarantee: (a) any representation or warranty
made by or on behalf of any Guarantor, or in any report, certificate, financial
statement or other instrument furnished to the Bank in connection with this
Guarantee or the Obligation Documents shall prove to be inaccurate, false or
misleading in any material respect as of the date with respect to which it was
made or deemed to be made; (b) if any Guarantor shall have failed to pay or
discharge the Obligations guaranteed hereby after the Borrower shall have
defaulted under the terms of the Obligation Documents and such default shall
continue beyond any cure period prescribed therein; (c) the Borrower or any
Guarantor shall have failed to duly observe or perform any covenant, condition
or agreement on the part of the Borrower or such Guarantor to be observed or
performed pursuant to the terms of the Obligation Documents beyond any
applicable cure period; (d) if an Event of Default as defined in the Obligation
Documents shall occur and continue beyond any

 
3

--------------------------------------------------------------------------------

 

applicable cure period prescribed therein; (e) if any Guarantor shall fail to
comply with any agreement or covenant of such Guarantor under the provisions of
this Guarantee; or (f) if the Bank shall not be satisfied, in its sole and
absolute discretion, with any financial reporting documents required to be
furnished to the Bank by any Guarantor. The obligations of the Undersigned
hereunder shall not be released, discharged or impaired or otherwise affected by
any circumstance or condition whatsoever which might in any manner or to any
extent vary the risk of the Guarantor or otherwise operate as a discharge of the
Guarantor as a matter of law or equity (other than the indefeasible payment in
full of all the Obligations) including, but not limited to, any occurrence,
circumstance, happening or event whatsoever, whether foreseen or unforeseen, and
any other circumstance which might otherwise constitute a legal or equitable
defense, release or discharge, including the release or discharge of the
liabilities of a guarantor or surety or which might otherwise limit recourse
against the Borrower or such Guarantor.


8.           In the event of a Default hereunder, all property of any Guarantor
in the possession of the Bank shall be held by the Bank subject to a lien and a
security interest in favor of the Bank for the Obligations. The term "property
of the Guarantor" shall include all property of every description, now or
hereafter in the possession or custody of, or in transit to, the Bank for any
purpose, including safekeeping, collection or pledge, for the account of any
Guarantor or as to which any Guarantor may have any right or power. The balance
of every account of a Guarantor with, and each claim of a Guarantor against, the
Bank existing from time to time shall be subject to a lien and subject to be set
off against any and all Obligations of the Borrower to the Bank, and the Bank
may at any time, or from time to time, at its option and without notice,
appropriate and apply toward the payment of any of the Obligations the balance
of each such account of a Guarantor with, and each claim of such Guarantor
against, the Bank. After Default, the Bank may at any time, and from time to
time, transfer into its own name or that of its nominee any of the property of a
Guarantor. Each Guarantor hereby grants to Bank a continuing lien, security
interest and right of setoff as security for all liabilities and obligations to
Bank from Guarantor or Borrower whether now existing or hereafter arising, upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody safekeeping or control of Bank or any entity under the
control of Bank and its successors and assigns or in transit to any of them. At
any time, without demand or notice (any such notice being expressly waived by
Borrower), Bank may setoff the same or any part thereof and apply the same to
any liability or obligation of Borrower and any Guarantor even though unmatured
and regardless of the adequacy of any other collateral securing the loan. ANY
AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER OR
ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.



 
4

--------------------------------------------------------------------------------

 

9.           Each Guarantor represents and warrants that all financial
statements heretofore delivered by such Guarantor to the Bank, if any, (i) are
true, correct and complete in all material respects, fairly represents said
Guarantor's financial condition as of the date thereof, and no material adverse
change has occurred in said Guarantor's financial condition reflected therein
since the date(s) thereof, and (ii) no information has been omitted which would
make the information previously furnished in such reports and financial
statements misleading or incorrect in any material respect. Each Guarantor
agrees to promptly notify the Bank in writing of the occurrence of any material
adverse change in such Guarantor's financial condition. Each Guarantor agrees to
provide to the Bank such financial information, data and documents as may be
reasonably requested from time to time by the Bank.


10.   Each Guarantor represents and warrants that neither the execution and
delivery of this Guarantee nor any other document, agreement, certificate or
instrument to which such Guarantor is a party or by which such Guarantor is
bound in connection with the Obligations, nor the consummation of the
transactions contemplated hereunder or thereunder or the compliance with or
performance of the terms and conditions herein or therein, will result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property or assets of said Guarantor, except as
permitted in or anticipated by this Guarantee, or is prevented by, limited by,
conflicts with or will result in the breach or violation of, or a default under,
the terms, conditions or provisions of (i) any indenture, evidence of
indebtedness, loan or financing agreement, or other agreement or instrument of
whatever nature to which such Guarantor is a party or by which such Guarantor is
bound, or (ii) any provision of any existing law, rule, regulation, order, writ,
injunction or decree of any court or governmental authority to which said
Guarantor is subject.


11.           Each Guarantor represents and warrants that such Guarantor is not
a party to any action, suit, proceeding, inquiry, hearing or investigation
pending, or within the best of its knowledge, after due inquiry and
investigation, threatened, in any court of law or in equity, or before or by any
governmental authority wherein there is a reasonable probability that an
unfavorable determination, decision, decree, ruling or finding would (i) result
in any material adverse change in the business, assets, liabilities, financial
condition, properties or operations of such Guarantor, (ii) materially adversely
affect the transactions contemplated by this Guarantee and its ability to
perform its respective obligations hereunder, or (iii) adversely affect the
validity or enforceability of this  Guarantee. Each Guarantor represents and
warrants that to the best of its knowledge, after due inquiry and investigation,
it is not in violation of or in default with respect to any order, writ,
injunction, decree or demand of any such court or governmental authority.


12.    Each Guarantor represents and warrants that (i) all consents, approvals,
orders or authorizations of, or registrations, declarations or filings with, any
governmental authority which are required in connection with the valid execution
and delivery of this Guarantee by such Guarantor, and (ii) the carrying out or
performance of any of the transactions required or contemplated hereunder to be
performed by it, have been obtained or accomplished and are in full force and
effect.

 
5

--------------------------------------------------------------------------------

 

13.           Each Guarantor acknowledges, represents and warrants that (i) the
Borrower's financial well being and operations are material to the welfare of
the Undersigned, (ii) the Undersigned derives direct and indirect benefits from
extensions of credit by the Bank to the Borrower pursuant to the Loan Documents,
(iii) the assumption by the Undersigned of the obligations hereunder will result
in material benefits to each of the Undersigned, (iv) the Undersigned
voluntarily offered to give its guarantee in order to induce the Bank to enter
into the Loan Documents and make extensions of credit to the Borrower, (v) the
Bank is relying upon the financial condition of the Undersigned in proceeding
with the Loan Documents and extending credit to the Borrower, and (iv) this
Guarantee constitutes a legal, valid and binding obligation on the part of such
Guarantor, enforceable against it in accordance with its terms.


14.           Each Guarantor represents and warrants that such Guarantor has
duly filed or caused to be filed all federal and state tax returns which are
required to be filed and has paid or made adequate provision for the payment of
all taxes, assessments, fees and other governmental charges which have become
due pursuant to said returns or otherwise pursuant to any assessment.


15.           Each Guarantor represents and warrants that (i) such Guarantor is
not in violation of or in default in any material respect with regard to any
applicable laws and/or regulations which materially and adversely affect such
Guarantor's business, financial condition, property or operations, and (ii) such
Guarantor is not in violation of or default in any material respect under any
indenture, evidence of indebtedness, loan or financing agreement or other
agreement or instrument of whatever nature to which such Guarantor is party or
by which it is bound, a default under which might have consequences that would
materially affect such Guarantor's business, financial condition, properties or
operations.


16.           Each Guarantor's liability hereunder shall in no way be affected,
diminished or released by (i) any amendment, change or modification of the
provisions of the Obligation Documents, (ii) any extensions of time for
performance required thereby, (iii) the release of the Borrower from performance
or observation of any of the agreements, covenants, terms or conditions
contained in any of the Obligation Documents by the Bank or by operation of law,
whether made with or without notice to said Guarantor, (iv) acceptance by the
Bank of additional security or any increase, substitution, change or release of
any security, (v) waiver by the Bank of any of its rights under the Obligation
Documents, or (vi) any actions taken or not taken by the Bank.
17.           If not prohibited by any applicable law, the Undersigned agrees to
pay reasonable attorney's fees, other costs, and charges necessary for the
enforcement of the terms, conditions and intent of this Guarantee.


18.           No modification, amendment or waiver of any provision of this
Guarantee, nor consent to any departure by any Guarantor from the terms hereof,
shall in any event be effective unless the same shall be in writing and signed
by the party granting such modification, amendment or waiver, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice to or demand on any Guarantor

 
6

--------------------------------------------------------------------------------

 

in any case shall entitle any Guarantor to any other or further notice or demand
in the same circumstances.


19.           Neither any failure nor any delay on the part of the Bank in
exercising any right, power or privilege under this Guarantee shall operate as a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise of any other right, power or privilege.


20.           This Guarantee may be assigned by the Bank without any notice to
or consent from any Guarantor.


21.           THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS DOCUMENT OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR
ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO SUCH PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE UNDERSIGNED HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. THE UNDERSIGNED CERTIFIES THAT NO REPRESENTATIVE
AGENT OR ATTORNEY OF BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT, IN THE EVENT OF LITIGATION SEEK TO ENFORCE THE FOREGOING WAIVER. THIS
WAIVER CONSTITUTES a MATERIAL INDUCEMENT FOR BANK TO ACCEPT THIS DOCUMENT AND
MAKE ANY LOAN TO BORROWER. THE UNDERSIGNED CONSENTS TO AND CONFERS PERSONAL
JURISDICTION OVER SUCH PARTY ON THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW YORK; EXPRESSLY WAIVES ANY
OBJECTIONS AS TO VENUE IN ANY OF SUCH STATE COURTS; EXPRESSLY WAIVES ANY RIGHT
OF REMOVAL FROM SUCH STATE COURTS.


22.             If this Guarantee is signed by more than one party, the word
"Guarantor" or "Undersigned", as used herein, shall be deemed to refer to each
of them individually, and their liability hereunder shall be joint and several.
References to the singular or plural, or to the masculine, feminine, or neuter,
shall be deemed to include the other where appropriate.


23.             Notices under this Guarantee shall be directed to the address
set forth in this Guarantee, or such other address as shall be furnished to the
other party by notice (hereafter, the "notice address"). Notices under this
Guarantee shall be effected in one or more of the following manners: (i)
personal delivery to the notice address, effective on delivery; (ii) mailing by
certified or registered mail, return receipt requested, by the U.S. Postal
Service to the notice address, effective on the second business day after the
day on which mailed; (iii) delivery by recognized overnight delivery service to
the notice address, effective on the second day after given to the delivery
service by the sender.



 
7

--------------------------------------------------------------------------------

 

24.           All covenants, agreements, representations and warranties made
herein shall continue in full force and effect so long as any part of the
Obligations of Borrower is outstanding. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors, assigns, heirs, executors, administrators and representatives of
such party; and all covenants, promises and agreements by or on behalf of a
Guarantor which are contained in this Agreement shall bind the successors,
assigns, heirs, executors, administrators, and representatives of each, and
shall inure to the benefit of the Bank, its successors and assigns.


25.           This Guarantee shall be construed in accordance with and governed
by the laws of the State of New York and irrespective of any conflicts of laws.


26.           The Undersigned agree that they will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further documents and instruments as may
reasonably be required for carrying out the intention of or facilitating the
performance of this Guarantee.


27.   In the event any provision of this Guarantee shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof or thereof.


28.           This Guarantee may be signed in any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument.


IN WITNESS WHEREOF, the parties hereto have duly executed this document as of
the day and year first above written.


WITNESS OR ATTEST:
CHDT CORPORATION






____________________________        By: ___________________________
Name:                      Name:
Title:                              Title:









--------------------------------------------------------------------------------